Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous objections on the relevant claim is withdrawn based on the amendments submitted on that claim.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  In regards to the applicants arguments that the prior art does not teach the amended limitations to the independent claims, the Examiner points to the rejection(s) below that addresses these newly amended limitations. Specifically, in regards to the applicants’ argument that the prior does not teach the pruning of decision trees split/internal nodes based on its performance (see Remarks, p. 9), the Examiner points to Rokach, section 6, where decision trees and internal/split nodes are pruned based on performance.
Claim Objections
Claims 1, 5, 8, 12, 15, 17 and 20 are objected to because of the following informalities:
In Claim 1, line 16, “a specified depth” was probably meant to be: a first specified depth, and in line 23 “a performance” was probably meant to be: the performance. The second objection is also made for Claims 12 and 20.
In Claim 5, line 2, “a specified depth” was probably meant to be: the specified depth (or possibly a next specified depth). The same objection is made for Claim 15.
In Claim 8, line 3, “assessing performance of the models” was probably meant to be: assessing the performance of the models. The same objection is made for Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8, 10-12, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nowozin, US 2014/0122381 A1, in view of Rokach et al., “Decision Trees”, Data Mining and Knowledge Discovery Handbook, Chapter 9, Springer, 2005, and further in view of Shotton, US 2011/0307423 A1.

Regarding Claim 1, Nowozin teaches:
A computer-implemented method of training a random decision tree comprising (paragraph 34: training a random decision tree):
at a split node of the random decision tree (paragraphs 32-33: split node):
dividing, using a processor, a plurality of training sensor data elements available at the split node, into a tuning set and a validation set (paragraphs 33, 36, 40-41, 98: partitioning the training data into subsets at the split node);
forming, using the tuning set, a plurality of models each model using different values of parameters of the split node (paragraphs 45, 111: wherein as stated, as a result of the training process, a plurality of trained decision trees, which are the models, are formed. Wherein each tree comprises a plurality of split nodes storing optimized test parameters, and leaf nodes storing associated probability distributions and due to the random generation of parameters from a limited subset used at each node, the trees of the forest are distinct/different from each other. And, paragraphs 37-38: wherein collectively it is described that split node parameters are optimized and optimized parameters are stored at nodes for future use, that is parameters in nodes are maintained); 
computing performance of the models at splitting the validation set between left and right child nodes of the split node (paragraphs 33, 36-38, 97, 102-111: wherein collectively it is described the criteria used in evaluating performance in splitting the data between the left and right child node of the split node. Examiner’s note: the provided NPLs of Rokach, see section 3, and Kotsiantis, see section 2, also teaches this limitation);
based on the computing, selecting one of the models compromising parameters that optimize a criteria (paragraphs 34-42, 45, 96-99, 102-112: wherein collectively it is described parameters that optimize the criteria, the training of the decision trees/models and obtaining/selecting the optimized trained decision trees/forest with its 
when a value of the criteria is less than a threshold, determine not to expand the random decision tree; and when the value of the criteria is greater than the threshold, expand the random decision tree (paragraphs 104-105, 107, and 109: where parameters that optimize the criteria is determined and determining whether or not to expand/split the decision tree based on the criteria being above or below a threshold is discussed. Examiner’s note: this well-known idea of determining whether or not to expand/split nodes of a decision tree is also taught by the previously supplied NPLs of Rokach, see for example sections 2-3, 5 and 8.2, and Kotsiantis, see for example section 2);
and training the random decision tree to a specified depth (paragraphs 39-41: wherein it is described training and recursively/iteratively training the decision tree to a specified depth);
and using the random decision tree to classify elements of data by passing the elements through the random decision tree according to results of a test performed at the split node using the selected model (paragraphs 28, 35-36, 40-41: using the trained random decision forest to classify image elements). 
Nowozin may not have explicitly taught:
pruning split nodes of the random decision tree by moving from leaf nodes in a backward pass towards a root node at the first specified depth;
initiate pruning split nodes of the random decision tree by moving from leaf nodes in a backward pass towards a root node; pruning a split node when a performance of the split node on the validation set as computed during the training is below a specified threshold.
However, Rokach shows (section 6: wherein it is discussed pruning of internal/split nodes based on performance criteria and the training data, in either a top-down or bottom-up traversal of the tree, which is moving from leaf nodes in a backward pass towards a root node, and this would be for the particular/specified depth of the given decision tree).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Rokach with that of Nowozin for pruning split nodes of the random decision tree by moving from leaf nodes in a backward pass towards a root node.
The ordinary artisan would have been motivated to modify Nowozin in the manner set forth above for the purposes of improving the generalization performance of the decision tree [Rokach: subsection 6.1, p. 175]. 
Nowozin or Rokach may not have explicitly taught:
after the pruning of the split nodes at the specified depth is complete, training the random decision tree to a second specified depth.
However, Shotton shows (paragraph 40: wherein it is discussed training the decision tree to specified first or second depth and moreover this procedure can be iterative).

The ordinary artisan would have been motivated to modify Nowozin and Rokach in the manner set forth above for the purposes of having an appropriate depth of the decision tree at which a respective minimum threshold information gain is achieved [Shotton: paragraph 40].

Regarding Claim 2, Nowozin further teaches:
The method of claim 1, wherein the elements are image elements and wherein the data is an image, and wherein the method further comprises using the random decision tree to classify the image elements of the image by passing the image elements through the random decision tree according to results of the test performed at the split node using the selected model (paragraphs 28, 35-36, 40-41: using the trained random decision forest to classify image elements).

Regarding Claim 6, Nowozin further teaches:
The method of claim 1 wherein a random division is used to divide the plurality of training sensor data elements available at the split node into the tuning set and the validation set (paragraphs 36-37, 41: wherein a random determination at the split node is made to determine how the data is divided, that is which child node a particular image element data is passed to).

Claim 8, Nowozin further teaches:
The method of claim 1 comprising forming the plurality of models from the tuning set by randomly selecting combinations of values of the parameters and assessing performance of the models used at the split node to divide the tuning set (paragraphs 36-37, 41, 45, 103, 108: wherein collectively it is described the random generation and usage of the parameters at the split node to divide the data used in the generation of the trained decision trees/models for optimized performance).

Regarding Claim 10, Nowozin further teaches:
The method of claim 1 which is carried out for each of a plurality of random decision trees which together form a random decision forest (paragraphs 96-110: wherein the training of all decision trees that make up the decision forest is described).

Regarding Claim 11, Nowozin further teaches:
The method of claim 1 wherein the sensor data elements are elements of a medical image and wherein the method is for training the random decision tree to detect body organs in medical images (Abstract; paragraphs 5, 25, 27-29, 35: training random decision tree for detecting body organs in medical images).


Claims 3-5, 7, 9, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nowozin, US 2014/0122381 A1, in view of Rokach et al., “Decision Trees”, Data Mining and Knowledge Discovery Handbook, Chapter 9, Springer, 2005, in view of Shotton, US 2011/0307423 A1, and further in view of Shotton, US 2013/0129230 A1, hereinafter Shotton2.

Regarding Claim 3, although Nowozin, Rokach and Shotton teach some of the limitations of the claim, Shotton2 more explicitly show all of:
The method of claim 2 comprising computing the performance using information gain, variance reduction, Gini entropy, and a 'two-ing' criterion (paragraph 74: wherein it is discussed the use of information gain, Gini entropy, two-ing criterion and differential entropy, that is a variance reduction criterion, in determining better performance/accuracy of decision trees/forest).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Shotton2 with that of Nowozin, Rokach and Shotton for computing the performance using information gain, variance reduction, Gini entropy, and a 'two-ing' criterion.
The ordinary artisan would have been motivated to modify Nowozin, Rokach and Shotton in the manner set forth above for the purposes of determining whether there would be any significant benefit in further expansion of the decision tree [Shotton2: paragraph 75].

Regarding Claim 4, Nowozin further teaches:
The method of claim 3 comprising training the random decision tree to a specified depth (paragraphs 39-41: wherein it is described training and recursively/iteratively training the decision tree to a specified depth).

and pruning split nodes of the random decision tree on the basis of the computed performance. (Emphasis added).
However, Rokach shows (section 6: wherein pruning of internal nodes that are split nodes of the decision tree is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Rokach with that of Nowozin for pruning split nodes of the random decision tree.
The ordinary artisan would have been motivated to modify Nowozin in the manner set forth above for the purposes of improving the generalization performance of the decision tree [Rokach: subsection 6.1, p. 175].

Claim 5 is similar to Claim 4 and is similarly rejected. 

Claims 7 and 9 (and Claims 13 and 18) are similar to Claim 3 and are rejected under the same rationale as stated above for this claim.

Claims 12-19 are similar to Claims 1, 3-6 and 8-10 respectively, and are rejected under the same rationale as stated above for those claims (Claim 14 only being singularly dependent on the independent claim and therefore these claims rejected as grouped above).
Claim 20 is similar to Claim 1, the composition and storage of the random decision tree being also taught by Nowozin, see for example paragraphs 32, 45 and 116, and is therefore rejected under the same rationale as stated above for that claim. 

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the previously supplied PTO-892 for the relevant and pertinent prior art relating to this application wherein the provided PG Pubs. of Shotton, Criminisi and Norouzi are all related to the training and use of decision trees. The provided NPLs of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2122